              Case 8:19-cv-00771-PX Document 48 Filed 10/15/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

BRC ULUSLARARASI TAAHUT
VE TICARET A.S.,                                  *

           Plaintiff,                             *

      v.                                          *          Civil Action No. 8:19-cv-00771-PX

LEXON INSURANCE COMPANY, et al.,                  *

      Defendants.                     *
_____________________________________
LEXON INSURANCE COMPANY,                          *

           Cross-Plaintiff,                       *

      v.                                          *

MONTAGE, INC, et al.,                             *

           Cross-Defendants.                *
                                           ***
                               MEMORANDUM OPINION AND ORDER

           Pending before the Court is Defendant/Cross-Plaintiff Lexon Insurance Company’s

(“Lexon”) motion for alternative service on Cross-Defendants Sina Moayedi (“Moayedi”) and

Melissa Gonzales (“Gonzales”). ECF No. 47. For the following reasons, Lexon’s motion is

GRANTED.

           Moayedi is the President of Montage, Inc. (“Montage”), located at 4601 N. Park Avenue,

Unit 101C, Chevy Chase, MD 20815. ECF No. 47 ¶ 7. He is also Gonzales’s husband, both of

whom are believed to reside at 4705 Chevy Chase Boulevard, Chevy Chase, Maryland 20815.

Id.
          Case 8:19-cv-00771-PX Document 48 Filed 10/15/20 Page 2 of 4



        Despite its admirable efforts, Lexon has unsuccessfully attempted service on Moayedi

and Gonzales at the above two addresses on multiple occasions: July 8, 2020; July 9, 2020; July

10, 2020; July 13, 2020; July 14, 2020; July 15, 2020; July 20, 2020; and July 23, 2020. See

ECF No. 47 ¶ 9; see also ECF Nos. 47-8; 4-9; 47-10. During these service attempts, the process

service company observed some evidence of occupancy at 4705 Chevy Chase Boulevard, but did

not encounter any resident with whom it could leave copies of the pleadings pursuant to Fed. R.

Civ. P. 4(e)(2)(B). ECF No. 47 ¶ 9. When the process server attempted service on July 13,

2020, he noted his “belief that Sina Moayedi was present at the time and actively evading service

of process.” Id. ¶ 10; see also ECF No. 47-9.

       Lexon also attempted service on July 17, 2020, by providing copies of the pleadings to

Mr. Philip Zuber, Moayedi and Gonzales’s attorney. ECF No. 47 ¶ 12. Mr. Zuber, however,

stated that his clients prohibited him from accepting service on their behalf. Id.

       Lexon tried once more, by transmitting copies of the pleadings to Moayedi and Gonzales

at the above two addresses by certified mail. Id. ¶ 13. It does not have definitive evidence that

the couple ever received these mailings. Id.

       Amidst these service attempts, Moayedi, in his capacity as President of Montage,

submitted an affidavit dated July 16, 2020, in support of Montage’s opposition to Lexon’s

preliminary injunction motion. ECF No. 40-1 ¶ 3. In his affidavit, Moayedi swore that he has

“reviewed and [is] aware of the contents of the Motion for Preliminary Injunction filed by Lexon

Insurance Company in this litigation.” Id. Based on that representation, Moayedi likely has

actual notice of Lexon’s crossclaims, which were filed the same day as the preliminary

injunction motion. ECF No. 47 ¶ 14.
           Case 8:19-cv-00771-PX Document 48 Filed 10/15/20 Page 3 of 4



       Lexon now asks this Court for leave to effectuate service on Moayedi and Gonzales by

posting and mailing copies of the relevant pleadings via first-class mail to the 4705 Chevy Chase

Boulevard address and the 4601 N. Park Avenue address. Id. ¶ 20.

       Rule 4(e)(1) allows a party to be served by “following state law for serving a summons in

an action brought in courts of general jurisdiction in the state where the district is located.” Fed.

R. Civ. P. 4(e)(1). Maryland Rule 2-121(b), in turn, states that upon proof by affidavit of

evasion of service, “the court may order that service be made by mailing a copy of the summons,

complaint, and all other papers filed with it to the defendant at the defendant’s last known

residence and delivering a copy of each to a person of suitable age and discretion at the place of

business of the defendant.” The Court may also “order any other means of service that it deems

appropriate in the circumstances and reasonably calculated to give actual notice.” Md. Rule 2-

121(c). “In order to pass constitutional muster, such notice ‘is that which is reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.’” Life Ins. Co. of N. Am. v. Batson,

No. DKC 2003-2126, 2004 WL 540434, at *1 (D. Md. Mar. 16, 2004) (quoting Elmco Props.,

Inc. v. Second Nat’l Fed. Sav. Ass’n, 94 F.3d 914, 920 (4th Cir. 1996)). “When available, the

combination of the two service options of mailing to the last known address and posting service

on the door of that address, sometimes referred to as ‘nail and mail,’ continuously has been

found to provide the constitutionally required level of notice in a situation demanding alternative

service.” Fid. Nat'l Title Ins. Co. v. M&R Title, Inc., No. PWG-12-148, 2013 WL 12423808, at

*1 (D. Md. Feb. 15, 2013) (quotation omitted).

       Lexon has made apparent its good-faith efforts to serve Moayedi and Gonzales. Along

with its motion, it has provided affidavits from its service of process company showing multiple
          Case 8:19-cv-00771-PX Document 48 Filed 10/15/20 Page 4 of 4



service attempts on both Moayedi and Gonzales. See ECF Nos. 47-8; 47-9; 47-10. Lexon

proposes to serve Moayedi and Gonzales by leaving/posting and sending copies of the summons,

crossclaims, and preliminary injunction motion via first-class mail to both 4705 Chevy Chase

Blvd. and 4601 N. Park Avenue, as permitted under Maryland Rules 2-121(b) and 2-121(c).

ECF No. 47 ¶ 20. The Court finds that under these circumstances, alternative service is

appropriate, and that Lexon’s proposed form of service is reasonably calculated to provide

adequate notice to Cross-Defendants Moayedi and Gonzales.

       Based on the foregoing, it is this 15th day of October, 2020, by the United States District

Court for the District of Maryland, ORDERED that:

       1. Lexon’s Motion for Alternative Service (ECF No. 47) BE, and the same hereby IS,
          GRANTED;

       2. Service of process of the summons, crossclaims, and preliminary injunction motion to
          Sina Moayedi, 4601 N. Park Ave, Unit 101C, Chevy Chase, MD 20815; and 4705
          Chevy Chase Boulevard, Chevy Chase, Md 20815, via certified mail SHALL BE
          effective service;

       3. Service of process of the summons, crossclaims, and preliminary injunction motion to
          Melissa B. Gonzales, 4705 Chevy Chase Boulevard, Chevy Chase, MD 20815, via
          certified mail SHALL BE effective service;

       4. The deadline under Fed. R. Civ. P. 4(b) for Lexon to serve Sina Moayedi and Melissa
          B. Gonzales SHALL BE extended 90 days; and

       5. The Clerk shall TRANSMIT copies of this Memorandum Opinion and Order to the
          parties.


October 15, 2020________________                            __/S/________________________
Date                                                        Paula Xinis
                                                            United States District Judge
